Citation Nr: 0521918	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-19 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux and nonulcer dyspepsia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel

INTRODUCTION

The veteran served on active duty for over 22 years, and 
retired from active service in October 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the veteran's claim of entitlement to 
service connection for a gastrointestinal disability, 
characterized as hiatal hernia with gastroesophageal reflux 
and nonulcer dyspepsia, was denied.  This appeal ensued.

A personal hearing was held before the Board, sitting at the 
RO, in January 2005.  The transcript of that hearing has been 
associated with the veteran's claims file.

In July 2002, the veteran requested a temporary total (100 
percent) disability rating under either 38 C.F.R. § 4.29 or 
38 C.F.R. § 4.30 for gastrointestinal surgery performed in 
June 2002.  In a September 2002 rating decision, the RO 
denied his claim in part due to the fact that he was treated 
for a nonservice-connected disability.  In view of the 
decision rendered herein, in which service connection is 
awarded for a gastrointestinal disorder, the veteran's claim 
for a temporary total rating is again referred to the RO for 
action as appropriate.


FINDING OF FACT

A current gastrointestinal disorder is shown by competent 
medical evidence to have begun during the veteran's period of 
active service.




CONCLUSION OF LAW

Hiatal hernia with gastroesophageal reflux and nonulcer 
dyspepsia was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In the 
decision below, the Board has granted the veteran's claim for 
service connection for hiatal hernia with gastroesophageal 
reflux and nonulcer dyspepsia, and therefore the benefits 
sought on appeal have been granted in full.  Accordingly, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

The medical evidence clearly demonstrates the current 
manifestation of a gastrointestinal disability; the record is 
replete with recent treatment for this disorder.  Hickson 
element (1), a current disability, is met.

With regard to Hickson element (2), an in-service disability 
or injury, the veteran's service medical records do not 
reflect that a chronic gastrointestinal disability was 
identified or otherwise manifested during his period of 
service.  The report of his service separation medical 
examination, dated in June 1996, shows that his abdomen and 
viscera were clinically evaluated as normal, while a report 
of medical history prepared in conjunction with that 
examination shows that he denied having or ever having had 
frequent indigestion, or stomach, liver, or intestinal 
trouble.  However, a sliding hiatal hernia with reflux was 
shown on an upper GI series in April 1997, 6 months after 
service separation.

In addition, the medical evidence in this case also includes 
statements from several physicians who have indicated that 
they have reviewed the pertinent medical records and have 
concluded that the veteran's current gastrointestinal 
disability first began during his period of active service.  
In a statement dated in November 1999, L. L., M.D., stated 
that "[i]t is very likely that [the veteran] had 
gastroesophageal reflux disease prior to his retirement in 
1996."  In June 2003, K. E., M.D., stated that it was his 
belief "based on the pathophysiology in the development of a 
sliding hiatal hernia that [the veteran's] sliding hiatal 
hernia was more than likely present prior to 1 November 
1996."  Asked by the RO to further explain his conclusion, 
Dr. K. E. noted in May 2004 that he had reviewed the 
veteran's service and post-service medical records, and that 
it was his professional opinion that it was as likely as not 
that the veteran's sliding hiatal hernia was present prior to 
service separation as of November 1, 1996.  Dr. K. E. at that 
time also pointed out that medical texts showed that a hiatal 
hernia contributes to gastroesophageal reflux disease by 
inhibiting the natural anti-reflux mechanism of the lower 
esophageal sphincter.  Finally, M. M., M.D., concluded in an 
October 2003 statement that, "[w]hile it cannot be said with 
absolute certainty, it is likely [gastroesophageal reflux 
disease] was present prior to [the veteran's] retirement in 
1996.

Thus, these various medical statements show that the 
veteran's current gastrointestinal disorder is deemed to have 
been present during his period of active service, thereby 
satisfying Hickson element (2), the presence of an in-service 
disability.  In addition, by associating his current disorder 
with his service, these physicians are also establishing a 
nexus between the veteran's service and his current disorder, 
thereby satisfying Hickson element (3).  

All three elements of Hickson have been met.  The Board 
accordingly concludes that the evidence supports the award of 
service connection for the veteran's gastrointestinal 
disability, characterized as hiatal hernia with 
gastroesophageal reflux and nonulcer dyspepsia.


ORDER

Service connection for hiatal hernia with gastroesophageal 
reflux and nonulcer dyspepsia is granted.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


